Citation Nr: 1712391	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  97-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for median and ulnar neuropathy of the left hand on or after April 1, 1998.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The Veteran had active service from April 1956 to July 1960 and from August 1960 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO granted service connection for distal ulnar neuropathy of the left little finger and assigned a 10 percent evaluation.  The Veteran appealed the assigned rating.

In a February 1998 supplemental statement of the case (SSOC), the RO recharacterized the disability as ulnar neuropathy of the left hand and increased the evaluation to 20 percent.

In a September 1998 SSOC, the RO again recharacterized the disability as median and ulnar neuropathy of the left hand and continued the 20 percent evaluation.

In an August 2000 decision, the Board denied entitlement to an initial evaluation in excess of 20 percent for median and ulnar neuropathy of the left hand.  The Veteran appealed the Board's August 2000 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2001, the Veteran's attorney and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting that the Court vacate the Board's August 2000 decision and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in May 2001, granting the Joint Motion and returned the case to the Board.

In August 2003 and May 2005, the Board remanded the case for further development.  The case was subsequently returned to the Board for appellate review.

In a June 2006 decision, the Board again denied entitlement to an initial evaluation in excess of 20 percent for median and ulnar neuropathy of the left hand.  The Veteran appealed the Board's June 2006 decision to the Court.  In October 2007, the Veteran's attorney and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's June 2006 decision and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in October 2007, granting the Joint Motion and returned the case to the Board.

In June 2008, the Board remanded the case for further development.  

In a January 2012 rating decision, the RO increased the evaluation for median and ulnar neuropathy of the left hand to 30 percent, effective from September 3, 2008.  

In a November 2012 rating decision, the RO increased the evaluation for median and ulnar neuropathy of the left hand to 40 percent, effective from April 1, 1998.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issue remained on appeal.  Thereafter, the case was returned to the Board for appellate review.  

In a March 2014 decision, the Board denied entitlement to an initial evaluation in excess of 20 percent for median and ulnar neuropathy of the left hand prior to April 1, 1998.  The Board also remanded the issue of entitlement to an initial evaluation in excess of 40 percent on or after April 1, 1998, for further development.  The case has since been returned to the Board for appellate review.  As will be discussed below, the Board must remand this issue again because the file does not reflect substantial compliance with the prior remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the issuance of an April 2015 SSOC, the Veteran and his attorney submitted additional evidence, and the Veteran has not submitted a waiver of the AOJ's initial consideration of that evidence.  Therefore, the claim must be remanded to the AOJ for the issuance of a SSOC that considers the additional evidence.

Further, in several statements throughout the appeal, the Veteran's attorney has indicated that the record supports a grant of TDIU. See, e.g., April 2013, June 2014, December 2016 statements.  Thus, the issue of TDIU has been raised by the record and as such, the AOJ should develop the issue of TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his median and ulnar neuropathy of the left hand.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected median and ulnar neuropathy of the left hand.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's median and ulnar neuropathy of the left hand under the rating criteria.  For both the median and ulnar nerves, the examiner should determine whether the impairment is mild, moderate, or severe.  He or she should also state whether there is incomplete or complete paralysis. 

The examiner should identify and describe any additional manifestations associated with the disability and indicate any functional impairment resulting from this disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should consider whether the Veteran is entitled to TDIU based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or obtain additional medical evidence or a medical opinion, as is deemed necessary.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  The AOJ should address whether the Veteran is entitled to separate evaluations for his median and ulnar nerves.

If the benefits sought are not granted, the Veteran and his attorney should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




